DETAILED ACTION

This action is in reply to the Application filed on 05/24/2019.
Claims 1-8 are pending and have been examined.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 7, and 8 recite, in part, a method of receiving learning data in a form of tensor over period of time, identifying a period of time corresponding to the condition, or baseline, of the data over a period of time, and generating weighted tensor, or synchronized data after a period of time. The limitations are directed to concepts performed in the human mind, via the use of generic computer components observation, evaluation, and judgment because they monitor and identify data for a particular purpose of evaluating the data metrics. Hence, they fall within the “Mental processes grouping”. Furthermore, the limitation of generating a weighted tensor is directed to mathematical relationships where the use of multi-dimensional matrix to come up with weighted values are necessary. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable recording medium to perform receiving, identifying, and generating. The generic computer components are recited at a high-level of generality (receiving, identifying and generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Receiving information according to classification over a period of time and composing them with certain mathematical manipulations can be done in a myriad of ways and simply applying this exception on a computer does not change this.  The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with receiving learning data in a form of tensor over period of time, identifying a period of time corresponding to the condition, or baseline, of the data over a period of time, and generating weighted tensor, or synchronized data after a period of time is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process decomposing tensor into input value for the neural network . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of calculating error between output value to minimize the discrepancy in output value. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of inputting attendance record of employee, determining future attendance by using medical treatment tensor or synchronized data. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite abstract idea of using tensor formula (Mathematical Concept) to generate tensors. The claim(s) also recite(s) additional elements such as a non-transitory computer-readable recording medium which are insignificantly more.
Therefore, Claims 1-8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Frank et al. (US 2016/0110911 A1).
Claim 1 and 7 are disclosed as follows. The general concept is using multi-dimensional tensor to predict outcome with certain data input for a certain time interval.
A non-transitory computer-readable recording medium having stored therein a learning data generation program that causes a computer to execute a process, the process comprising: receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance (Ferenc, Fig. 9, Abstract, & see at least par. [0036] “. . . the results of this stage are ordered time sequence pairs (“episode sequences”). An episode sequence can be formatted as {(c1,t1), (c2,t2), . . . , (ch,th)} where “ci” is denoted as a clinical code and “ti” is the time value preserving order: t1<t2<. . . <th. After ordering the episode vectors into sequences, the preprocessor 115 moves to step 212B and divides the episode sequences into uniform subsequences of a pre-defined interval (e.g. 1-3 days) . . . .”) The cited portion discloses the concept of receiving medical data and used a multidimensional tensor to extract diagnostic based on pre-defined interval or time-range.
Ferenc does not disclose the following; however, Carpenter teaches:
identifying, when the target satisfies a condition set in advance, a period of time corresponding to the condition in the learning data (Carpenter et al. (US 2018/0232486 A1), see at least Par. [0064] “. . . The International Study To Predict Optimized Treatment in Depression (iSPOT-D) was a multi-center, parallel model, randomized clinical trial with an embedded imaging sub-study to identify such predictors. A focus was placed on brain circuits implicated in major depressive disorder and its treatment. In the full trial, depressed participants were randomized to receive escitalopram, sertraline or venlafaxine-XR (open-label). They were assessed using standardized multiple clinical, cognitive-emotional behavioral, electroencephalographic and genetic measures at baseline and at eight weeks post-treatment . . .”) the cited portion discloses the concept of identifying the outcome for the treatment based on a certain basedline baseline, or condition (the specification discusses normal health condition in par. [0025]), over a period of treatment such as 8 weeks.   
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of identifying, when the target satisfies a condition set in advance, a period of time corresponding to the condition in the learning data as disclosed by Carpenter  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc to better produce a report with actionable findings for recommendation (abstract).
Ferenc in view of Carpenter does not disclose the following; however, Frank teaches
 and generating a weighted tensor corresponding to the learning data that is at least either before or after the period of time (Frank, see at least Par. [0089] “ . . . Diffusion weighted images were collected along 61 gradient directions distributed according to the electrostatic repulsion model at a b-value of b=1500 s/mm.sup.2. The acquisition parameters were: TE/TR=93/10, 900 ms, FOV=240 mm, NEX=1, matrix =128×128 with 34 contiguous 3 mm slices. Two field maps were collected for unwarping to correct for signal loss and geometric distortion due to B0 field inhomogeneities. Total scan time including field maps was approximately 16 minutes . . .”) the images were collected along 61 gradient directions and were combined to generate a weighted tensor after each scanning time of 16 minutes. The cited portion discussed known concept of generating a weighted tensor in medical field and the mathematical technique is applicable across other fields. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a weighted tensor corresponding to the learning data that is at least either before or after the period of time as disclosed by Frank  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter to better incorporate sophisticated data into sophisticated models for potential pathways (par. [0090]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Guo et al. (US 2020/0082264 A1).
Claim 8 is disclosed as follows:
A non-transitory computer-readable recording medium having stored therein a data structure, the data structure comprising: a tensor that, when learning data that represents source of generation of a tensor including a plurality of elements multi-dimensionally representing features of a target over a period of time set in advance satisfies condition set in advance (Ferenc, Fig. 9, Abstract, & see at least par. [0036] “. . . the results of this stage are ordered time sequence pairs (“episode sequences”). An episode sequence can be formatted as {(c1,t1), (c2,t2), . . . , (ch,th)} where “ci” is denoted as a clinical code and “ti” is the time value preserving order: t1<t2<. . . <th. After ordering the episode vectors into sequences, the preprocessor 115 moves to step 212B and divides the episode sequences into uniform subsequences of a pre-defined interval (e.g. 1-3 days) . . . .”) The cited portion discloses the concept of receiving medical data and used a multidimensional tensor to extract diagnostic based on pre-defined interval or time-range.
Ferenc does not disclose the following; however, Guo teaches:
is weighted with respect to the learning data that is at least either before or after period of time corresponding to the condition, and correct-solution information that is assigned to the tensor (Guo, Par. [0237]), wherein the data structure is used in an operation including outputting, from an output layer of a neural network, an output value that represents result of arithmetic operation performed based on a weight coefficient of the neural network when the tensor and the 50Docket No. PFJA-19011-US: Status: Final correct-solution information are input as learning data to an input layer of the neural network (see at least Guo Par. [0237] “. . . Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers. Depending on the specific model being represented by the algorithm being executed, the output from the neural network algorithm can take various forms”), and learning the neural network based on the correct- solution information and the output value (par. [0141]) the training model corresponds to learning the neural network.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of using weight data as coefficients for data in a learning neural network as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (abstract).
Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Frank et al. (US 2016/0110911 A1) in further view of Guo et al. (US 2020/0082264 A1).
Dependent Claim 2  is disclosed: Ferenc in view of Carpenter in further view of Frank disclosed the non-transitory computer-readable recording medium according to claim 1. However, Guo teaches: first performing tensor decomposition with the weighted tensor serving as input tensor data (Guo et al. (US 2020/0082264 A1), see at least par. [0208] “. . . low-rank based methods by first decomposing the weight tensors into low-rank components and then sketching them . . .”) , inputting result of tensor decomposition to a neural network (par. [0192] “In one embodiment, the outputs of color sensor array 1402 are inputs to a neural network 1406 programmed in FPGA 1404”) one of the examples is to input a result of the decomposition output into the network, and  47Docket No. PFJA-19011-US: Status: Final second performing deep learning of the neural network (Par. [0158]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of decomposing with weighted tensors and input the result into a neural network as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (abstract).
Dependent Claim 3  is disclosed: Ferenc in view of Carpenter in further view of Frank disclosed the non-transitory computer-readable recording medium according to claim 2. However, Guo teaches: wherein, the second performing includes calculating, error between an output value, which is output as a result of inputting to the neural network a core tensor that is generated to be similar to a randomly-generated target core tensor at time of the tensor decomposition,, and a teacher label, and learning the neural network with use of the error in such a way that the error becomes smaller, and updating the target core tensor in such a way that features of the teacher label are represented therein (Guo, Par. [0171]) the cited portion discloses the concept to minimize the errors through a passage of time via the training framework.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of calculating to minimize error between output value for a core tensor as disclosed by Guo  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter in view of Frank  to better optimize a trained convolutional neural network using binary tensor and scaled factor pairs (abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferenc et al. (US 2019/0096525 A1) in view of Carpenter et al. (US 2018/0232486 A1) in further view of Frank et al. (US 2016/0110911 A1) in further view of Shashua et al. (US 6,219, 444 B1).
Dependent Claim 6  is disclosed: Ferenc in view of Carpenter in further view of Frank disclosed The non-transitory computer-readable recording medium according to claim 3. However, Shashua teaches: wherein the process further comprising generating a new core tensor by taking out elements from the updated tensor in such a way that the new core tensor is similar to the updated target core tensor (Shashua et al. (US 6,219, 444 B1), Col. 5 ln 63 – Col. 6 ln 11 & Col. 6 ln 15-25) The cited portion disclosed the concept of generating a new tensor based on synthesized tensors with the same core elements.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of generating a new core tensor as disclosed by Shashua  with the invention of receiving, for each target, learning data that represents source of generation of a tensor including a plurality of elements which multi- represent features of the target over a period of time set in advance as taught by Ferenc in view of Carpenter in further view of Frank to better produce new tensors and reproject the information by warping the old tensors (Col. 6 ln 48-51).
Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would overcome the PRIOR ART if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s reason for allowance of claim 4: the prior art of record, alone or in combination, fails to teach: “The non-transitory computer-readable recording medium according to claim 2, wherein the process further comprising: inputting attendance record data of an employee as the learning data, determining whether or not the employee is a person with medical history who has previously taken medical treatment, and setting, when the employee is the person with medical history, that includes setting a smaller weight to a tensor generated from attendance record data for period of time 48Docket No. PFJA-19011-US: Status: Final after period of medical treatment in which the employee had taken medical treatment as compared to weight of a tensor generated from attendance record data for period of time before the period of medical treatment.” 
The prior art of Ferenc et al. (US 2019/0096525 A1) teaches a patient data management with the extraction of medical diagnostics and treatment information. Other cited references are Carpenter et al. (US 2018/0121486 A1) and Frank et al. (US 2016/0110911 A1) disclose the technicalities of synthesizing tensors for better model predictions. However, none of the prior art of record discloses the limitations of claim 4. The Examiner cannot find a reasonable motivation to combine the prior art of record in the manner claimed.
Claim 5 depends on claim 4 and is considered allowable due to its respective dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695